Judgment and order affirmed, with costs. All concur, except Williams, P. J. and McClusky, J., who dissent and vote to reverse and to grant a new trial in the following memorandum: In our opinion, there were errors in the Judge’s charge which require reversal and we also find that the verdict is against the weight of the evidence. (Appeal from judgment of Ontario Trial Term for plaintiff in a railroad negligence action. The order denied a motion for a new trial.) Present — Williams, P. J., Goldman, Halpern, McClusky and Henry, JJ.